This is an attempted term time appeal from a judgment of the Franklin Circuit Court, rendered upon the 14th day of March, 1936, being the thirty-sixth judicial day of the February term, 1936, of said court.
Appellee has filed a motion to dismiss the appeal predicated upon the ground, first, that the appellants failed to comply with the provisions of Sec. 2-3204 Burns 1933, § 480 Baldwin's 1934, for perfecting a term time appeal, in that they did not have the sureties on their appeal bond named and approved by the court during the term at which the judgment was rendered from which they seek to appeal; second, that the record in this cause was filed in the office of the clerk of this court upon July 13, 1936, that no steps were ever taken before or after the filing of said record to perfect a vacation appeal as required by our code of civil procedure or the rules of this court.
The record sustains both of appellees' contentions so the appeal is therefore dismissed.